Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ardeshir Tabibi on 3/14/2020.

The application has been amended as follows: 


   (Currently amended) A wireless charger comprising:
a first tile comprising a first plurality of radiators configured to radiate radio frequency (RF) electromagnetic waves; and
a second tile comprising a second plurality of radiators configured to radiate RF electromagnetic waves, wherein said first and second tiles are adapted to be positioned directly next to one another so as to operate in concert and wirelessly power a first device positioned away from the wireless charger, said wireless charger forming an RF lens.



Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor disclosed by the prior art of record. 
In detail claim 1 recites A wireless charger comprising:
a first tile comprising a first plurality of radiators configured to radiate radio frequency (RF) electromagnetic waves; and
a second tile comprising a second plurality of radiators configured to radiate RF electromagnetic waves, wherein said first and second tiles are adapted to be positioned directly next to one another so as to operate in concert and wirelessly power a first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 14, 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836